DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Objections
Claim 1 is objected to under 37 CFR 1.75(c) because of the following informalities:
Claim 1, it appears to have a typographical error with the term “recieving” 
It is suggested to change to “receiving”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pannell (US 2014/0071823 A1)
As per claim 1, Pannell discloses a method of synchronization of data packet transmission in a network (Pannell, [0002], a data communication network), the method comprising: 
recieving, from a terminal device of the network, one or more data packets after a threshold time interval (Pannell, [0023], the blocking band of a transmission interval) of a periodic transmission window (Pannell, [0023], [0024], periodic transmission time interval), wherein the threshold time interval (Pannell, [0023], FIG. 3, blocking window) is arranged at the beginning of said periodic transmission window (Pannell, [0023], periodic transmission time interval)
and forwarding the one or more data packets in a subsequent transmission window within the threshold time interval of the subsequent transmission window (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues having a highest priority level, blocking frames of data from a second one of the plurality of queues during a blocking band extending from a first time prior to a start of the transmission interval to a second time indicating the start of the transmission interval)
As per claim 2, Pannell discloses the method according to claim 1, further comprising:
storing the at least one data packet, received after the threshold time interval of the transmission window, in an auxiliary data packet queue (Pannell, [0054], each of the plurality of queues configured to store respective frames of data)
and forwarding the data packet from the auxiliary data packet queue in a subsequent transmission window within the threshold time interval of the transmission window (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues)

As per claim 3, Pannell discloses the method according to claim 1, further comprising: 
receiving, from the terminal device of the network, at least one further data packet (Pannell, [0023], the blocking band of a transmission interval) outside of the periodic transmission window (Pannell, [0023], [0024], periodic transmission time interval) 
and storing the further data packet received outside of the periodic transmission window in an auxiliary data packet queue (Pannell, [0054], each of the plurality of queues configured to store respective frames of data)
and forwarding the further data packet from the auxiliary queue in a subsequent transmission window within the threshold time interval (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues)


receiving, from a non-terminal device of the network (Pannell, [0033], FIG. 4, a receiver), at least one further data packet (Pannell, [0023], the blocking band of a transmission interval) within the periodic transmission window (Pannell, [0023], [0024], periodic transmission time interval)
and storing the further data packet received within the periodic transmission window in a main data packet queue (Pannell, [0054], each of the plurality of queues configured to store respective frames of data)
and forwarding the further data packet from the main data packet queue in the same transmission window as the further data packet was received in (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues)

As per claim 5, Pannell discloses the method according to claim 4, further comprising:
managing the main data packet queue and the auxiliary data packet queue according to the strict-priority principle with higher priority to the auxiliary data packet queue in order to forward the data packet and the further data packet (Pannell, [0010], each of the plurality of queues configured to store respective frames of data having a priority level associated with a corresponding one of the plurality of queues)

As per claim 6, Pannell discloses the method according to claim 4, further comprising: forwarding data packets from the main data packet queue or the auxiliary data packet queue (Pannell, [0024], within allocated time windows of periodic transmission time intervals)

As per claim 10, Pannell discloses the method according to claim 1, further comprising: receiving the one or more data packets via a first transmission line with a first data rate capacity (Pannell, [0029], The first blocking band 304 is associated with a minimum size interference frame (e.g., 256 bytes)), and forwarding the one or more data packets via a second transmission line with a second data rate capacity, wherein the first data rate capacity is lower than the second data rate capacity (Pannell, [0029], The second blocking band 308 is associated with a maximum interference size frame (e.g., 1500 bytes))

As per claim 11, Pannell discloses the method according to claim 1, further comprising: adapting the threshold time interval based on an expected, data packet volume to be forwarded (Pannell, [0054], determining, based on the second time and a maximum frame size to be transmitted during the transmission interval)

As per claim 12, Pannell discloses a network bridge (FIG. 1, a conventional bridge) comprising: a processor ([0065], a processor); a memory ([0065], a memory) configured to store modules executable by the processor, the modules comprising: 
a first module to receive, from a terminal device of the network, one or more data packets after a threshold time interval (Pannell, [0023], the blocking band of a transmission interval) of a periodic transmission window (Pannell, [0023], [0024], periodic transmission time interval), wherein the threshold time interval is arranged at the beginning of said periodic transmission window (Pannell, [0023], FIG. 3, blocking window)
a second module to forward the one or more data packets in a subsequent transmission window within the threshold time interval of the subsequent transmission window (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues having a highest priority level, blocking frames of data from a second one of the plurality of queues during a blocking band extending from a first time prior to a start of the transmission interval to a second time indicating the start of the transmission interval)

As per claim 13, Pannell discloses an industrial communication network comprising: 
a network bridge (FIG. 1, a conventional bridge) comprising a processor ([0065], a processor) and a memory ([0065], a memory) configured to store modules executable by the processor, the modules comprising a first module to receive, from a terminal device of the network, one or more data packets after a threshold time interval (Pannell, [0023], the blocking band of a transmission interval) of a periodic transmission window (Pannell, [0023], [0024], periodic transmission time interval), wherein the threshold time interval is arranged at the beginning of said periodic transmission window (Pannell, [0023], FIG. 3, blocking window), and a second module to forward the one or more data packets in a subsequent transmission window within the threshold time interval of the subsequent transmission window (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues having a highest priority level, blocking frames of data from a second one of the plurality of queues during a blocking band extending from a first time prior to a start of the transmission interval to a second time indicating the start of the transmission interval)

As per claim 14, Pannell discloses the industrial network according to claim 13, wherein the network bridge comprises a first bridge ([0038], bridge 416), and further comprising a second bridge ([0038], bridge 420), wherein the first bridge is configured with a first threshold time interval as the threshold time interval ([0044], t0 of the blocking band), and the second bridge is configured with a second threshold time interval ([0044], tb of the blocking band) and-wherein the first and the second threshold time intervals have different lengths ([0044], t0 and tb of the blocking band have different lengths)

As per claim 15, Pannell discloses the method according to claim 2, wherein the forwarding comprises forwarding in the subsequent transmission window directly after the transmission window in which the data packet was received (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues)

As per claim 16, Pannell discloses the method according to claim 11, wherein the adapting comprises adapting when configuring a bridge for transmission of a data stream from a stream source to a stream receiver (Pannell, [0005], an AVB stream passing through the bridge)

(Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues)

As per claim 18, Pannell discloses the method according to claim 1, further comprising:
transmitting said one or more data packets in the threshold time interval of the subsequent transmission window, wherein the subsequent transmission window is a transmission window of the same traffic type as the transmission window in which the one or more data packets arrived (Pannell, [0058], transmitting, during a first portion of a transmission interval, frames of data from a first one of the plurality of queues)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Pannell (US 2014/0071823 A1) in view of Xue et al. (US 2016/0073340 A1) hereinafter “Xue”
As per claim 7, Pannell discloses the method according to claim 1, Pannell does not explicitly disclose wherein the receiving comprises: receiving the one or more data packets of a first traffic type, wherein a first transmission window is dedicated to the first traffic type and the first traffic type possesses a real-time requirement.
Xue discloses wherein the receiving comprises: receiving the one or more data packets of a first traffic type, wherein a first transmission window is dedicated to the first traffic type and the first traffic type possesses a real-time requirement (Xue, [0011], receive a plurality of data frames are bundled into a single real-time transport protocol (RTP) data packet)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xue related to receive the one or more data packets of a first traffic type, wherein a first transmission window is dedicated to the first traffic type and the first traffic type possesses a real-time requirement and have modified the teaching of Pannell in order to improve the transmission of data frames (Xue, [0011]) 

As per claim 8, Pannell in view of Xue disclose the method according to claim 7, wherein the receiving further comprises: receiving a data packet of a second traffic type, wherein a second transmission window is dedicated to the second traffic type and the second traffic type possesses a best-effort requirement, wherein the second transmission window is adjacent to the first transmission window and the first and the second transmission window periodically repeat (Xue, [0007], receive a trigger frame associated with the best-effort access category)

Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Pannell (US 2014/0071823 A1) in view of Kubota et al. (US 2011/0299681 A1) hereinafter “Kubota”
As per claim 9, Pannell discloses the method according to claim 1, Pannell does not explicitly disclose wherein the receiving further comprises: receiving the one or more data packets from the terminal device of the network, the terminal device being out-of-sync with respect to data transmission of one or more non-terminal devices of the network, and wherein the forwarding further comprises forwarding the data packet to one of the one or more non-terminal devices of the network, the one non-terminal device being in-sync with respect to data transmission of other non-terminal devices of the network. 
Kubota discloses receiving the one or more data packets from the terminal device of the network, the terminal device being out-of-sync with respect to data transmission of one or more non-terminal devices of the network (Kubota, [0134], the packet data convergence protocol sequence number (PDCP SN) between the peer ends may be become out-of-synch)
and wherein the forwarding further comprises forwarding the data packet to one of the one or more non-terminal devices of the network, the one non-terminal device being in-sync with respect to data transmission of other non-terminal devices of the network (Kubota, [0134], initiate the packet data convergence protocol sequence number (PDCP SN) synchronization procedure by sending a packet data convergence protocol (PDCP))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kubota related to receive the one or more data packets from the terminal device of the network, the terminal device being out-of-sync with respect to data transmission of one or more non-terminal devices of the network, and forward the data packet to one of the one or more non-terminal devices of the network, the one non-terminal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462